Citation Nr: 0120161	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  97-31 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to service connection for periodontal disease 
for the purpose of receiving compensation.

2.  Entitlement to service connection for periodontal disease 
for the purpose of receiving VA outpatient dental treatment.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1996.

In a September 1998 rating decision, the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the veteran's claim of entitlement to service 
connection for a dental condition.  The veteran subsequently 
filed a timely Notice of Disagreement regarding that 
decision.  This claim was then remanded by the Board in 
February 1999 so the veteran could be provided with a 
Statement of the Case regarding this issue and an opportunity 
to perfect her appeal.  In accordance with the Board's 
instructions, the RO issued a Statement of the Case to the 
veteran in May 1999, and the veteran subsequently responded 
by submitting a Substantive Appeal in July 1999.

In October 1999, the Board again remanded the veteran's case 
to the RO for additional evidentiary development.  The 
development was completed to the extent possible, and, in 
November 2000, the VA Medical Center issued a Supplemental 
Statement of the Case in which it continued to deny the 
veteran's claim of entitlement to service connection for a 
periodontal disease, to include the issue of entitlement to 
Class II outpatient dental treatment.

The Board notes that in October 1998, the veteran presented 
testimony at a personal hearing before the undersigned Member 
of the Board.  A transcript of this hearing has been obtained 
and associated with the claims folder.

The Board also notes that in February 1999, it remanded a 
claim of entitlement to service connection for hypertension.  
Thereafter, in May 1999, the RO granted service connection 
for hypertension and assigned a 10 percent disability rating.  
The veteran subsequently submitted a signed statement in July 
1999 in which she indicated that the RO's grant of service 
connection for hypertension resolved her appeal as to that 
issue.  Therefore, as the RO's May 1999 rating decision 
represented a full grant of the benefit sought on appeal, the 
Board will not address that issue further.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a Written Brief Presentation dated in June 2001, the 
veteran's accredited representative listed additional issues 
as being on appeal, including several claims of entitlement 
to increased ratings for service-connected disabilities.  The 
Board has reviewed the record in this case, and can find no 
indication that these issues are presently on appeal.  To the 
extent that the representative intended to raise new claims 
for increased ratings, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran served during the Persian Gulf War era, and 
was discharged from active duty in September 1996 after more 
than 90 days of active service.

2.  The veteran was not provided with a complete dental 
examination and appropriate dental treatment prior to 
discharge.

3.  The veteran was not provided with a written explanation 
as to her rights regarding VA outpatient treatment prior to 
her discharge.

4.  The veteran filed an informal claim of entitlement to 
service connection for a dental disorder, identified as 
periodontal disease, in April 1998.

5.  The preponderance of the competent and probative evidence 
is against finding that the veteran has a compensable dental 
condition, or a dental condition due to trauma in service.

6.  The preponderance of the competent and probative evidence 
demonstrates that the veteran experienced severe gingivitis 
affecting numerous teeth during service.


CONCLUSIONS OF LAW

1.  Service connection for periodontal disease for 
compensation purposes is not warranted.  38 C.F.R. § 4.149 
(1998); 38 C.F.R. § 3.381 (2000).

2.  Service connection for periodontal disease for the 
purpose of receiving Class II VA outpatient treatment for a 
one-time correction of the disability is warranted.  38 
U.S.C.A. § 1712(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 17.161 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the veteran in the present case has perfected an 
appeal as to a claim for service connection for periodontal 
disease, the Court has specifically held that a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. 
App. 302 (1993).  Thus, in the current case, adjudication of 
the veteran's claim for service connection for periodontal 
disease must also include consideration of service connection 
for this disorder for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 
440 (1992) (en banc) [holding that the Board is required to 
consider a veteran's claim under all applicable provisions of 
law and regulation whether or not the claimant specifically 
raises the applicable provision]; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Factual Background

The veteran's service dental records show that she received 
regular cleaning and prophylactic treatment on her teeth 
during service.  These records also show that she received 
treatment for gingivitis on several occasions, involving 
numerous teeth.  In a report of general medical examination 
conducted at separation in February 1996, the examiner 
indicated that the veteran had a nine-year history of 
gingivitis, which was treated with quarterly cleaning with 
good results.  According to her DD 214, Certificate of 
Discharge from Active Duty, the veteran was not provided with 
a complete dental examination and all appropriate dental 
service and treatment within 90 days prior to separation.

A report of a VA general medical examination conducted in 
January 1997 is negative for any complaints or findings 
regarding a dental disorder.

In a statement submitted in April 1998, the veteran indicated 
that she was seeking service connection for a dental 
disorder.  She reported that she had undergone various sorts 
of dental treatment during service, including bridgework and 
grafting, in order to treat periodontal disease.

In the September 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
dental condition.  

During her October 1998 personal hearing, the veteran 
testified that she had developed periodontal disease, or 
gingivitis, while on active duty.  She indicated that she had 
several teeth removed because of this disease, and that she 
had a number of bridges put in.  In response to questioning 
by her accredited representative, the veteran indicated that 
she would be satisfied by obtaining VA outpatient treatment 
in order to repair the damage done by her periodontal 
disease.

As discussed above, this claim was remanded by the Board in 
February 1999 so the veteran could be provided with a 
Statement of the Case regarding this issue and an opportunity 
to perfect her appeal.  The RO issued a Statement of the Case 
to the veteran in May 1999, and the veteran subsequently 
responded by submitting a Substantive Appeal in July 1999.  
In her Substantive Appeal, she contended that she lost 
several teeth during service due to gum disease.

In October 1999, the Board again remanded this case for 
additional evidentiary development.  Specifically, the Board 
instructed the RO to search all appropriate VA and service 
records for a statement signed by the veteran acknowledging 
receipt of an explanation of the provisions of 38 U.S.C.A. 
§ 1712(a)(1)(B).  The RO was instructed to readjudicate the 
veteran's claim, and to specifically consider the issue of 
eligibility for treatment necessary for a one-time correction 
of a service-connected noncompensable condition under 
38 C.F.R. § 17.161.

In a May 2000 Memorandum, the RO concluded that it had been 
unable to find any indication that the veteran had been 
advised of the provisions of 38 U.S.C.A. § 1712 concerning 
outpatient dental treatment.  The RO requested that the Chief 
of Dental Service at the Boise, Idaho VA Medical Center 
consider the veteran's eligibility for dental treatment.

In a response Memorandum dated in June 2000, the Chief of 
Dental Service concluded that the veteran was not eligible 
for Class II dental treatment because she did not file a 
claim within 90 days of discharge from service and because 
she did not have a service-connected dental disorder.

Thereafter, in November 2000, the VA Medical Center issued a 
Supplemental Statement of the Case in which it concluded that 
the veteran was not eligible for Class II dental treatment.  
The VA Medical Center concluded that she did not have a 
service-connected dental disorder, and that she had not filed 
a claim for dental treatment within 90 days of her discharge 
from service.

Analysis

Preliminary Matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. § 5103).  The Act 
also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C. § 5103A).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the veteran was advised, by virtue of 
the Statement of the Case and Supplemental Statement of the 
Case issued during the pendency of this appeal, of what the 
evidence must show in order to substantiate her claim.  
Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or her representative that any 
additional information or evidence is needed to substantiate 
her claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. § 5103).  

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the claim, and 
that neither the veteran nor her representative has alluded 
to any additional records that have not been obtained and 
which would be pertinent to the present claim.  Therefore the 
Board finds that all facts that are relevant to this issue 
have been properly developed and that no further action is 
required in order to comply with VA's duty to assist.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Because the RO has not had the opportunity to adjudicate the 
veteran's claim pursuant to the new legislation, the Board 
has considered the applicability of Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).  In Bernard, the Court held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107; Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).  The 
Board therefore finds that no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Discussion

i.  Service connection for compensation purposes

In general, applicable law and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
Service connection may also be granted for any disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Prior to June 8, 1999, VA's Schedule for Rating Disabilities 
provided that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis are not disabling 
conditions, and may be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of 38 C.F.R. § 17.120 or § 17.123. 38 C.F.R. § 
4.149 (1998).

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed; those 
provisions were added to 38 C.F.R. § 3.381, which now notes 
that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161. 

Because the purpose of this amendment was merely to clarify 
the requirements for service connection of dental conditions 
and the circumstances in which VA would consider certain 
dental conditions service-connected for treatment purposes, 
the Board finds that the changes in the regulations 
pertaining to dental claims were not substantive in the 
context of this claim and therefore a consideration of the 
former and revised regulations is not required pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  See 
Service Connection of Dental Conditions for Treatment 
Purposes, 64 Fed. Reg. 30392, 30393 (June 8, 1999) (to be 
codified at 38 C.F.R. pts. 3 and 4).

In this case, the Board finds that there is no basis for 
granting compensation for the veteran's claimed dental 
disability.  As discussed in detail above, no dental disorder 
other than periodontal disease has been shown by the evidence 
of record.  As periodontal disease is not a disabling 
condition for which service connection may be granted for 
compensation purposes, and because no other dental condition 
was shown during or after service, the Board concludes that 
the preponderance of the evidence is against granting service 
connection for compensation purposes.  See 38 C.F.R. § 4.149 
(1998); 38 C.F.R. § 3.381 (2000).

ii.  VA outpatient dental treatment

As alluded to above, a veteran can be entitled to VA 
outpatient dental treatment if he or she qualifies under one 
of the categories outlined in 38 U.S.C.A. § 1712(b) and 
38 C.F.R. § 17.161.  For example, a veteran will be eligible 
for Class I VA outpatient treatment if he or she has an 
adjudicated compensable service-connected dental condition.  
38 U.S.C.A. 1712(b)(1)(A); 38 C.F.R. § 17.161(a).  However, 
in this case, as noted above, the evidence does not show that 
the veteran has a service-connected compensable dental 
disorder.  Instead, the competent evidence demonstrates that 
her only dental disability is periodontal disease, which is 
not a disability for which service connection can be granted.  
See 38 C.F.R. § 4.149 (1998); 38 C.F.R. § 3.381 (2000).  
Therefore, the Board finds that the preponderance of the 
evidence is against granting entitlement to Class I VA 
outpatient treatment.

Class II outpatient dental treatment may be provided for 
persons with a service-connected noncompensable dental 
condition or disability shown to have been existing at the 
time of discharge or release after September 30, 1981, as 
reasonably necessary for the one-time correction of the 
disorder if they meet the following requirements: (1) service 
during the Persian Gulf War era and released under conditions 
other than dishonorable with not less than 90 days of active 
service or active service during any other period of not less 
than 180 days, (2) submitted an application for treatment 
within 90 days of discharge or release, (3) when the 
certificate of discharge or release does not certify that the 
veteran was provided a complete dental examination and all 
appropriate treatment within the 90 day period immediately 
before discharge or release, and (4) when VA dental 
examination is completed within 6 months after discharge or 
release unless delayed through no fault of the veteran.  See 
38 C.F.R. § 17.161(b).

In this case, the veteran did serve in the Persian Gulf War 
era and was released under honorable conditions with more 
than 90 days of active service.  In addition, the veteran's 
DD 214 does not certify that she was given a complete dental 
examination and all appropriate treatment within the 90 day 
period immediately before discharge or release.  Thus, the 
Board finds that she meets both the first and third 
requirements for obtaining Class II VA outpatient dental 
treatment.  

In addition, although the veteran did not raise her claim for 
service connection for a dental disorder within 90 days of 
her release from active duty, the Board notes that there is 
no indication in the record that she was advised prior to 
separation of the 90-day requirement or the provisions of 
38 U.S.C.A. § 1712.  In Mays v. Brown, 5 Vet. App. 302, 306 
(1993), the Court held that if there is no certification of 
record showing that veteran was given a written explanation 
of the eligibility requirements for VA outpatient dental 
treatment prior to discharge or release, the 90-day time 
limit is not considered to have begun.  Because there is no 
such certification in this case, the Board finds that the 90-
day time limit in which to file her claim had not yet begun 
when she filed her claim in September 1998.  Thus, the Board 
further finds that she has met the second requirement for 
obtaining Class II VA outpatient dental treatment.

Lastly, the Board also finds that she has met the fourth 
requirement for obtaining Class II VA outpatient dental 
treatment.  Although no VA dental examination was completed 
within 6 months of her discharge from service, the Board 
believes that in light of the fact that she was not provided 
with the appropriate notification regarding the provisions of 
38 U.S.C.A. § 1712, including the time-limits contained 
therein, it must be found that this occurred through no fault 
of the veteran.  See 38 C.F.R. § 17.161(b).

In short, for the reasons and bases set forth above, the 
Board finds that the veteran has met the necessary 
requirements for obtaining Class II VA outpatient dental 
treatment, but only to the extent that it is reasonably 
necessary for the one-time correction of the teeth affected 
by her periodontal disease:

The Board notes that veterans having a service-connected 
noncompensable dental disorder determined to be the result of 
combat wounds or other service trauma, will be eligible for 
VA dental care on a Class II(a) basis.  38 U.S.C.A. 
§ 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997).  In essence, 
the significance of a finding that a noncompensable service- 
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161.

The Board finds that there is no evidence that the veteran 
sustained any trauma to the face or mouth during service.  
Rather, the evidence clearly shows that the veteran's dental 
condition has been diagnosed as gingivitis.  Although the 
Board is aware that the veteran was afforded dental treatment 
on several occasions in service, this fact alone does not 
provide a basis on which to grant her claim for outpatient 
treatment.  As set forth above, "service trauma" does not 
include the intended effects of therapy or restorative dental 
care and treatment provided during the veteran's military 
service.  VA O.G.C. Prec. Op. No. 5-97.  Because the record 
demonstrates that the veteran does not have a service-
connected noncompensable dental condition determined to be 
the result of service trauma, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to Class II(a) VA outpatient dental treatment.

The Board also notes that veteran does not allege, nor does 
the evidence suggest, that she meets any of the other 
categories of eligibility of 38 U.S.C.A. § 1712(b) and 38 
C.F.R. § 17.161.  For example, there is no indication that 
she has a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA or that she is a Chapter 31 vocational rehabilitation 
trainee.  In addition, the veteran's DD Form 214 does not 
reflect that she was a prisoner of war, nor does the veteran 
advance such an argument.  Thus, in light of the foregoing, 
the Board finds that the preponderance of the evidence is 
against granting entitlement to outpatient treatment on these 
bases. 

iii.  Conclusion

Having reviewed the complete record, and for the reasons and 
bases set forth above, the Board finds that the preponderance 
of the competent and probative evidence is against granting 
service connection for compensation purposes for the 
veteran's claimed dental disorder.  The Board further finds, 
however, that the veteran is eligible to receive Class II VA 
outpatient dental treatment, but only in so far as it is 
reasonably necessary for the one-time correction of the teeth 
affected by her periodontal disease. 




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for periodontal disease for 
the purpose of receiving compensation is denied.

Entitlement to service connection for periodontal disease for 
the purpose of receiving Class II VA outpatient dental 
treatment is granted, to the extent it is reasonably 
necessary for the one-time correction of teeth affected by 
periodontal disease.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

